Exhibit “TECHNICAL REPORT ON FEASIBILITY STUDIES FOR THE PHUOC SON GOLD PROJECT IN QUANG NAM PROVINCE, VIETNAM” (Dated: 26th March FOR Prepared By: Murray R. Stevens B.Sc., M.Sc. (Hons), Dip.Geol.Sci., MAusIMM Stevens and Associates & Graeme W. Fulton B.Sc. (Hons), Mining and Petroleum Engineering, MAusIMM Terra Mining Consultants Ltd Page 1 of Technical Report on Feasibility Studies for the Phuoc Son Gold Project TABLE OF CONTENTS 1.0 EXECUTIVE SUMMARY 15 2.0 INTRODUCTION AND SCOPE 21 2.1 Introduction 21 2.2 Terms Of Reference 21 2.3 Sources of Information & Data 22 2.4 Site Inspection 23 2.5 Units & Currency 23 2.6 Naming Conventions 24 2.7 Disclaimers 24 3.0 PROPERTY DESCRIPTION AND LOCATION 25 3.1 Location 25 3.2 Property Description 27 3.3 Mineral Tenure Regime in Vietnam 30 4.0 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE & PHYSIOGRAPHY 32 4.1 Access 32 4.2 Physiography 32 4.3 Climate 32 4.4 Local Resources & Infrastructure 33 5.0 HISTORY 34 5.1 General 34 6.0 GEOLOGICAL SETTING 35 6.1 Regional Geology & Structure 35 6.2 Property Geology 38 6.2.1 General 38 6.2.2 Stratigraphy 38 6.2.3 Intrusives 38 6.2.4 Structure 40 6.2.5 Geotectonics 41 6.2.6 Metamorphism 42 7.0 DEPOSIT TYPES 43 8.0 MINERALIZATION 44 8.1 General 44 8.2 Low Temperature Au-Ag-Pb-Zn+/- Cu 44 8.2.1 South Deposit (Bai Dat) 44 8.2.2 North Deposit (Bai Go) 45 8.2.3 Other Prospects 45 8.3 High temperature Au-Ag-Te-Bi 45 8.4 Au-Ag-Cu-Mo Skarn 46 8.5 Intrusive Hosted Gold 46 9.0 EXPLORATION 48 9.1 General 48 9.2 Exploration 1998 to 31 December 2003 48 Page 2 of Technical Report on Feasibility Studies for the Phuoc Son Gold Project 9.2.1 Staged Programs of Work 48 9.2.2 Results of Exploration to 31 December, 2003 49 9.3 Exploration 1 January 2004 to 31 January 2008 50 9.3.1 Staged Programs of Work 50 9.3.2 Results of Exploration 1 January 2004 to 31 January 2008 51 9.3.3 Structural Analysis 82 9.4 Planned Exploration Programs 2007- 2008 89 10.0 DRILLING 92 10.1 Drilling 1999 to 31 December 2003 92 10.2 Drilling 1 January 2004 to 31 January 2008 93 11.0 SAMPLING METHOD AND APPROACH 96 11.1 Olympus Pacific – Prior 31 December 2004 96 11.2 Olympus Pacific – 1 January 2004 to 31 January 2008 96 12.0 SAMPLE PREPARATION, ASSAYING & SECURITY 99 12.1 General 99 12.2 Sample Preparation 99 12.3 Assaying 100 12.4 Densities 101 12.5 Quality Assurance and Quality Control 101 13.0 DATA VERIFICATION 114 13.1 General 114 13.2 Drillhole and Sample Location 114 13.3 Geological Logging 114 13.4 Sample Data Verification 119 13.5 Database Validation 120 14.0 ADJACENT PROPERTIES 122 15.0 MINERAL PROCESSING & METALLURGICAL TESTING 123 15.1 Introduction 123 15.2 Metallurgical Testwork 123 15.2.1 Description of Testwork Programs 123 15.2.2 Ore Characteristics 124 15.2.3 Feed Grade Analysis 125 15.2.4 Mineralogy 126 15.2.5 Comminution Testwork 128 15.2.6 Extraction Testwork 129 15.2.7 Gravity Response 130 15.2.8 Flotation Testwork 132 15.2.9 Leaching 134 15.2.10 Electrowinning 138 15.2.11 Detoxification Testwork 138 15.2.12 Filtration Testwork 138 15.3 Design Criteria 138 15.4 Process Description 147 15.5 Metallurgical Processing Observations and Comments 157 16.0 MINERAL RESOURCE & MINERAL RESERVE ESTIMATES 161 16.1 Introduction & Resource Summary 161 Page 3 of Technical Report on Feasibility Studies for the Phuoc Son Gold Project 16.2 Resource Estimate – South Deposit (Bai Dat) 163 16.2.1 General 163 16.2.2 Data Review & Validation 165 16.2.3 Statistical Analysis of Data 168 16.2.4 Previous Resource Estimates 189 16.2.5 Modelling & Resource Estimate Parameters 190 16.2.6 Comparative Resource Estimates 192 16.3 Resource Estimate – North Deposit (Bai Go) 194 16.3.1 General 194 16.3.2 Data Review & Validation 195 16.3.3 Statistical Analysis of Data 196 16.3.4 Previous Resource Estimates 208 16.3.5 Modelling & Resource Estimate Parameters 210 16.3.6 Comparative Resource Estimates 211 16.3.7 Mineral Resource Estimate Summary 214 16.4 Mineral Reserve Estimates 214 16.4.1 Introduction & Reserve Summary 214 16.4.2 Reserve Factors & Derivation 216 16.4.3 Comparative Reserve Estimates 219 16.4.4 Mineral Reserve Estimate Summary 222 17.0 OTHER RELEVANT DATA & INFORMATION 223 17.1 Mining 223 17.1.1 Mine Access & Main Development 223 17.1.2 Mining Methods 225 17.1.3 Support & Geotechnical 229 17.1.4 Mining Labour 238 17.1.5 Sampling, Grade Control & Geology 239 17.1.6 Mining Equipment 240 17.1.7 Production Schedule 241 17.2 Mining Services 244 17.2.1 Water Supply 244 17.2.2 Mine Drainage & Water Management 245 17.2.3 Compressed Air Reticulation 246 17.2.4 Electrical Power 246 17.2.5 Ventilation 247 17.2.6 Transportation 249 17.3 Project Infrastructure 249 17.3.1 General 249 17.3.2 Power Supply & Distribution 251 17.3.3 Communications and Information Technology (IT) 253 17.3.4 Surface Water Supply, Storage & Distribution 253 17.3.5 Site Facilities & Other Services 254 17.4 Tailings Disposal 255 17.4.1 General 255 17.4.2 Site Selection 255 17.4.3 Tailings Storage Facility – Quantities & Physical Characteristics 256 17.4.4 Tailings Storage Facility Design and Operation 257 17.4.5 Waste Water Discharge 258 17.4.6 Tailings Storage Facility Closure 258 17.4.7 Future Tailings Storage 259 17.5 Environmental Management 260 17.5.1 Potential Environmental Impacts 261 Page 4 of Technical Report on Feasibility Studies for the Phuoc Son Gold Project 17.5.2 Unexpected Risks & Events 265 17.5.3 Environmental Consequences of Not Developing the Project 265 17.5.4 Mitigation Measures 265 17.5.5 Environmental Rehabilitation Post Mine Closure 267 17.5.6 Management of Post Closure Impacts 270 17.6 Project Implementation 271 17.7 Operating Philosophy, Recruitment and Training 280 17.8 Capital Cost Estimate 283 17.8.1 Capital Cost Summary 284 17.8.2 Basis for Capital Cost Estimates 287 17.8.3 Other Costs 290 17.9 Operating Cost Estimate 291 17.1 Financial Evaluation 294 17.10.1 Economic Analysis Summary 294 17.10.2 Basis of Economic Evaluation 296 17.10.3 Assumptions 297 17.10.4 Sensitivity Analysis 301 17.10.5 Project Cashflow 301 17.11 Risk Assessment 302 18.0 INTERPRETATION AND CONCLUSIONS 305 18.1 Mineral Resources & Reserves 305 18.2 Exploration Development 306 18.3 Exploration 306 18.4 Exploration & Development Potential 306 18.5 Metallurgical and Processing 306 18.6 Financial Evaluation 307 18.7 Project Feasibility 307 19.0 RECOMMENDATIONS 308 19.1 Olympus’ 2007-2008 Work Plan and Budget 308 19.2 General Recommendations 310 20.0 REFERENCES 315 21.0 CERTIFICATES OF THE AUTHORS 318 22.0 CONSENTS OF QUALIFIED PERSONS 322 Murray Ronald Stevens 322 Graeme Whitelaw Fulton 323 23.0 SIGNATURES 324 LIST OF FIGURES Figure 1 - Property Geology Showing the South Deposit (Bai Dat) & North (Bai Go) Deposits 25 Figure 2 - Property Location Plan 26 Figure 3 - Phuoc Son Land Holdings 29 Figure 4 - Tectonic Map of Vietnam & Surrounding Areas 36 Page 5 of Technical Report on Feasibility Studies for the Phuoc Son Gold Project Figure 5 - Regional Geology Map, Quang Nam Province 37 Figure 6 - Phuoc Son Property Geology 39 Figure 7 - Dak Sa Mine Area: Drillhole Location Plan 47 Figure 8 - South Deposit: Geology & Drillhole Location Plan 53 Figure 9 - South Deposit: Representative Cross-Section 54 Figure 10 - North Deposit Geology & Drillhole Plan 59 Figure 11 - North Deposit: Southern Cross-Section A-A 60 Figure 12 - North Deposit: Northern Cross-Section B-B 61 Figure 13 - North Deposit: Southern Cross-Section C-C 62 Figure 14 - North Deposit: Southern Cross-Section D-D 63 Figure 15 - North Deposit: NW-SE Long-Section 64 Figure 16 - Nui Vang Ground Magnetic, Soil Geochemical Contour Map & Drillhole Location 72 Figure 17 - Bai Gio: Geology & Drillhole Layout Plan 74 Figure 18 - Khe Rin Geology & Drillhole Layout Plan 77 Figure 19 - Khe Rin: Magnetic Survey & Geocompilation 78 Figure 20 - Gold Chart for Rocklabs SI15 Reference Material 102 Figure 21 - Gold Chart for Rocklabs SI10 Reference Material 103 Figure 22 - Gold Chart for Rocklabs SK11 Reference Material 103 Figure 23 - Gold Chart for Rocklabs SL20 Reference Material 104 Figure 24 - Gold Chart for Rocklabs SN20 Reference Material 104 Figure 25 - Gold Chart for Rocklabs SL34 Reference Material 105 Figure 26 - Gold Chart for Rocklabs SI25 Reference Material 105 Figure 27 - Logarithmic Correlation of Field Duplicate Samples 107 Figure 28 - Logarithmic Correlation of Laboratory Duplicate Samples 108 Figure 29 - Scatter Plot of Blank Samples 109 Figure 30 - Plot of Blank Sample Assays with Grades > Detection Limit 110 Figure 31 - Bar Graph Comparing Original & Umpire Assays 111 Figure 32 - Logarithmic Plot of Original & Umpire Samples 112 Page 6 of Technical Report on Feasibility Studies for the Phuoc Son Gold Project Figure 33 - Metallurgical Testwork: Gold Sizing in Gravity Concentrates 127 Figure 34 - Metallurgical Testwork: Concentrate Leach Recovery Times 135 Figure 35 - Metallurgical Testwork: Gold Leach Recovery vs. Time 136 Figure 36 - Conceptual Flow Sheet: Phuoc Son Gold Project 150 Figure 37 - Process Plant Site - Overall View 151 Figure 38 - Process Plant Site - Generalised Plan 151 Figure 39 – South Deposit (Bai Dat): Histogram of Au Orezone Composites 170 Figure 40 – South Deposit (Bai Dat): Log Histogram of Au Orezone Composites 170 Figure 41 – South Deposit (Bai Dat): Cumulative Log Histogram of Au Orezone Composites 171 Figure 42 – South Deposit (Bai Dat): Histogram of Ag Orezone Composites 172 Figure 43 – South Deposit (Bai Dat): Histogram of Pb Orezone Composites 172 Figure 44 – South Deposit (Bai Dat): Histogram of Zn Orezone Composites 173 Figure 45 – South Deposit (Bai Dat): Cumulative Log Histogram of Ag Orezone Composites 173 Figure 46 – South Deposit (Bai Dat): Cumulative Log Histogram of Pb Orezone Composites 174 Figure 47 – South Deposit (Bai Dat): Cumulative Log Histogram of Zn Orezone Composites 174 Figure 48 – South Deposit (Bai Dat): Full Width Composite Au Gram/Tonne Contour Plot 176 Figure 49 – South Deposit (Bai Dat): Full Width Composite Au Gram-Metre Contour Plot 177 Figure 50 – South Deposit (Bai Dat): Full Width Composite Orezone Width Contour Plot 178 Figure 51 – South Deposit (Bai Dat): Full Width Composite Density Contour Plot 179 Figure 52 – South Deposit (Bai Dat): Comparison of Previous Contour Plots 180 Figure 53 – South Deposit (Bai Dat): Full Width Composite Ag Gram per Tonne Contour Plot 181 Figure 54 – South Deposit (Bai Dat): Full Width Composite Pb ppm Contour Plot 182 Figure 55 – South Deposit (Bai Dat): Full Length Composite Zn ppm Contour Plot 183 Figure 56 – South Deposit (Bai Dat): Comparative Contour Plots for Au, Ag, Pb & Zn 184 Figure 57 - Bai Dat: Scatter Plots of Au, Ag, Pb, Zn & Density for Drillhole Composites 188 Page 7 of Technical Report on Feasibility Studies for the Phuoc Son Gold Project Figure 58 – North Deposit (Bai Go): Histogram of Au Orezone Composites 198 Figure 59 – North Deposit (Bai Go): Log Histogram of Au Orezone Composites 199 Figure 60 – North Deposit (Bai Go): Cumulative Log Histogram of Au Orezone Composites 199 Figure 61 – North Deposit (Bai Go): Histogram of Ag Ore Zone Composites 200 Figure 62 – North Deposit (Bai Go): Histogram of Pb Ore Zone Composites 201 Figure 63 – North Deposit (Bai Go): Histogram of Zn Ore Zone Composites 201 Figure 64 – North Deposit (Bai Go): Cumulative Log Histogram of Ag Ore Zone Composites 202 Figure 65 – North Deposit (Bai Go): Cumulative Log Histogram of Pb Ore Zone Composites 202 Figure 66 – North Deposit (Bai Go): Cumulative Log Histogram of Zn Ore Zone Composites 203 Figure 67 – North Deposit (Bai Go): Scatter Plots of Au, Ag, Pb, Zn & Density for Drillhole Composites 208 Figure 68 - South Deposit (Bai Dat) Development & Stope Layout 217 Figure 69 - North Deposit (Bai Go) Development & Stope Layout 218 Figure 70 - Bai Dat: Indicative Underground Development Layout 224 Figure 71 - Bai Go: 3D View of Indicative Underground Development Layout 225 Figure 72 - Diagrammatic Representation of the Fully-Mechanized Room-&-Pillar Extraction 226 Figure 73 - Diagrammatic Representation of the Narrow Vein Room-&-Pillar Extraction 227 Figure 74 - Longitudinal Section - Slusher Winch Configuration 228 Figure 75 - Longitudinal Section of Shrinkage Stope - Stoping Phase 229 Figure 76 - Longitudinal Section of Shrinkage Stope - Drawing Phase 229 Figure 77 – South Deposit (Bai Dat): Geotechnical Drillhole Logging 231 Figure 78 – North Deposit (Bai Go): Geotechnical Drillhole Logging – Upper Horizon 231 Figure 79 - North Deposit (Bai Go): Geotechnical Drillhole Logging - Lower Horizon 232 Figure 80 – South Deposit (Bai Dat): Modelled RMR Distribution 233 Figure 81 – North Deposit (Bai Go): Upper Horizon – Modelled RMR Distribution 234 Figure 82 – North Deposit (Bai Go): Lower Horizon – Modelled RMR Distribution 235 Page 8 of Technical Report on Feasibility Studies for the Phuoc Son Gold Project Figure 83 - Mining Operations Organizational Chart 239 Figure 84 - Bai Dat: Planned Sump Locations 245 Figure 85 - Bai Dat: Indicative Mine Dewatering Arrangement 246 Figure 86 – South Deposit (Bai Dat): Indicative Ventilation Network 249 Figure 87 - Indicative Site Infrastructure Layout 250 Figure 88 - Tailings Storage Facility Layout (after Coffey) 257 Figure 89 - Potential TSF Sites for Future Development 260 Figure 90 - Mine Management Organisation Chart 282 LIST OF TABLES Table 1 – South Deposit (Bai Dat): Measured, Indicated & Inferred Gold-Silver-Lead-Zinc Mineral Resources 16 Table 2 – North Deposit (Bai Go): Measured, Indicated & Inferred Gold-Silver-Lead-Zinc Mineral Resources 16 Table 3 – Combined North & South Deposits: Measured, Indicated & Inferred Gold-Silver-Lead-Zinc Mineral Resources 16 Table 4 - South Deposit (Bai Dat): Diluted Proven & Probable Mineral Reserve 17 Table 5 - North Deposit (Bai Go): Diluted Proven & Probable Mineral Reserve 17 Table 6 – Combined North & South Deposits: Diluted Proven & Probable Mineral Reserve 17 Table 7 - Licences & Approvals held by NVMC & PSGC 30 Table 8 – South Deposit (Bai Dat) - Selected Mineralised Drillhole Intercepts 56 Table 9 - North Deposit (Bai Go & Bai Go North) - Selected Mineralised Drillhole Intersections 68 Table 10 - Bai Chuoi - Selected Mineralised Drillhole Intersections 69 Table 11 - Bai Gio - Selected Mineralised Drillhole Intersections 73 Table 12 - Khe Rin - Selected Mineralised Drillhole Intersections 80 Table 13 - Other Phuoc Son Property Prospects as at 31 January 2008 82 Table 14 - Bai Go Lithology Codes Revised August 2005 (after Alexander, 2006) 86 Table 15 - Phuoc Son Regional Exploration Program 2007-2008 90 Table 16 - Phuoc Son Resource and Exploration Program 2007-2008 91 Page 9 of Technical Report on Feasibility Studies for the Phuoc Son Gold Project Table 17 – Phuoc Son Metallurgical Drillhole Sampling 2008 91 Table 18 - Phuoc Son Property - Drilling Statistics 95 Table 19 - Drillholes Geologically Check Logged by Terra Mining/Stevens & Assoc. 118 Table 20 - Randomly Chosen Database & Assay Sheet Verification List 119 Table 21 - Original Assay Data Selected for Check Sampling By Terra Mining Consultants/Stevens & Assoc. 120 Table 22 - Check assay data from SGS Waihi, New Zealand 120 Table 23 - Metallurgical Testwork: Multi-Element Analyses 125 Table 24 - Metallurgical Testwork: 2006 Testwork Analyses 125 Table 25 - North Deposit (Bai Go) Feed Grade Analysis 126 Table 26 - Comminution Test Comparisons 128 Table 27 - North Deposit (Bai Go) Comminution Results 129 Table 28 - SAG/Autogenous Mill Parameters from DW Test Results 129 Table 29 - Metallurgical Testwork: Gold Distribution @ 106 µm 129 Table 30 - North Deposit (Bai Go) Direct Leach Tests 130 Table 31 - North Deposit (Bai Go) Carbon in Leach Tests 130 Table 32 - Metallurgical Testwork: Gravity Recovery Results 131 Table 33 - Metallurgical Testwork: Gravity vs. Size Recovery 131 Table 34 – Metallurgical Testwork: Flotation Test Results 133 Table 35 - Metallurgical Testwork: Concentrate Leach Testwork 135 Table 36 - Metallurgical Testwork: Cyanide Leach Results (Gekko) 136 Table 37 - Metallurgical Testwork: Cyanide Leach Results (SGS) 137 Table 38 - Ore Characteristics 138 Table 39 - Crushing Criteria 139 Table 40 - Grinding Criteria 140 Table 41 - Gravity Circuit Criteria 141 Table 42 - Flotation Criteria 142 Table 43 - Regrind Criteria 142 Table 44 - Leaching (ILR) Criteria 143 Page 10 of Technical Report on Feasibility Studies for the Phuoc Son Gold Project Table 45 - Filtration Criteria 144 Table 46 - Direct Electrowinning Criteria 144 Table 47 - Carbon Column Criteria 145 Table 48 - Cyanide Detoxification Criteria 145 Table 49 - Gold Room Design Criteria 146 Table 50 - Reagent Requirements & Criteria 147 Table 51 - Services Criteria 147 Table 52 – South Deposit (Bi Dat): Gold, Silver, Lead & Zinc Mineral Resources 161 Table 53 – North Deposit (Bai Go): Gold, Silver, Lead & Zinc Mineral Resources 161 Table 54 - AusIMM & CIM Comparative Resource Definitions 163 Table 55 – South Deposit (Bai Dat): Ore Zone Drillhole Sample Statistics 168 Table 56 – South Deposit (Bai Dat): Ore Zone 1m Composited Drillhole Sample Statistics 169 Table 57 – South Deposit (Bai Dat): Ore Zone Full Width Composited Drillhole Sample Statistics 175 Table 58 – South Deposit (Bai Dat): Quantile Analysis of Au Drillhole Composites 185 Table 59 – South Deposit (Bai Dat): Results of Bivariate Analysis of Orezone Drill Composites 186 Table 60 - Summary of Bai Dat Resources @ Various Cut-offs (November 2002) 189 Table 61 - Bai Dat: WGM Reclassified H&S Resource Estimate (January 2004) 190 Table 62 - South Deposit (Bai Dat): Olympus Resource Estimate (December 2007) 190 Table 63 - Bai Dat: Resource Estimation Parameters 191 Table 64 – South Deposit (Bai Dat): Software Modelling Differences 192 Table 65 – South Deposit (Bai Dat): Comparative Gold Resource Assessment 192 Table 66 – South Deposit (Bai Dat): Comparative Silver Resource Assessment 193 Table 67 – South Deposit (Bai Dat): Comparative Lead Resource Assessment 193 Table 68 – South Deposit (Bai Dat): Comparative Zinc Resource Assessment 193 Table 69 – North Deposit (Bai Go): Ore Zone Drillhole Sample Statistics 197 Table 70 – North Deposit (Bai Go): Ore Zone 1m Composited Drillhole Sample Statistics 197 Page 11 of Technical Report on Feasibility Studies for the Phuoc Son Gold Project Table 71 – North Deposit (Bai Go): Ore Zone Full Width Composited Drillhole Sample Statistics 204 Table 72 – North Deposit (Bai Go): Quantile Analysis of Au Drillhole Composites 205 Table 73 – North Deposit (Bai Go): Results of Bivariate Analysis of Ore Zone Drill Composites 206 Table 74 - Summary of Bai Go Resources @ Various Cut-offs (November 2002) 209 Table 75 - Bai Go: WGM Reclassified H&S Resource Estimate (January 2004) 210 Table 76 - North Deposit (Bai Go): Olympus Resource Estimate (December 2007) 210 Table 77 - Bai Go: Resource Estimation Parameters 211 Table 78 – North Deposit (Bai Go): Software Modelling Differences 212 Table 79 – North Deposit (Bai Go): Comparative Gold Resource Assessment 212 Table 80 – North Deposit (Bai Go): Comparative Silver Resource Assessment 212 Table 81 - North Deposit (Bai Go): Comparative Lead Resource Assessment 213 Table 82 - North Deposit (Bai Go): Comparative Zinc Resource Assessment 213 Table 83 – South Deposit (Bi Dat): Gold, Silver, Lead & Zinc Diluted Mineral Reserve 214 Table 84 – North Deposit (Bai Go): Gold, Silver, Lead & Zinc Diluted Mineral Reserve 215 Table 85 - AusIMM & CIM Comparative Reserve Definitions 216 Table 86 - South Deposit (Bai Dat): Comparative Diluted Gold Reserve Assessment 219 Table 87 - South Deposit (Bai Dat): Comparative Diluted Silver Reserve Assessment 220 Table 88 - South Deposit (Bai Dat): Comparative Diluted Lead Reserve Assessment 220 Table 89 - South Deposit (Bai Dat): Comparative Diluted Zinc Reserve Assessment 220 Table 90 - North Deposit (Bai Go): Comparative Diluted Gold Reserve Assessment 221 Table 91 - North Deposit (Bai Go): Comparative Diluted Silver Reserve Assessment 221 Table 92 - North Deposit (Bai Go): Comparative Diluted Lead Reserve Assessment 221 Table 93 - North Deposit (Bai Go): Comparative Diluted Zinc Reserve Assessment 221 Table 94 - South Deposit (Bai Dat): Geotechnical Summary 235 Table 95 - North Deposit (Bai Go): Upper Horizon Geotechnical Summary 236 Table 96 - North Deposit (Bai Go): Lower Horizon Geotechnical Summary 236 Table 97 - Mining Equipment List 241 Table 98 - Annual Production Schedule Summary 242 Page 12 of Technical Report on Feasibility Studies for the Phuoc Son Gold Project Table 99 - Ore Production Statistics Summary 243 Table 100 - Mine-to-Mill Reconciliation Summary 243 Table 101 - Estimated Water Supply Requirements 244 Table 102 - Mine Power Requirements 247 Table 103 - Underground Ventilation Requirements 248 Table 104 - Temporary Power Staged Build-up Schedule 252 Table 105 - Permanent Power Requirements 252 Table 106 - Estimated Quantities of Tailings for Containment 255 Table 107 - Tailings Storage Facility – Quantities & Physical Characteristics 256 Table 108 - Summary Project Schedule 271 Table 109 - Permits and Licences 277 Table 110 - Life-of-Mine Capital Cost Summary 284 Table 111 - Pre-Production Capital (Month 2-19) Summary 285 Table 112 - Sustaining Capital Summary 287 Table 113 - Operating Cost Summary 291 Table 114 - Total Operating Costs - Life-of-Mine 292 Table 115 - Summary of Plant Operating Costs 293 Table 116 - Project Summary: Economic Outcomes 295 Table 117 - Macquarie Bank Commodities Research Gold Price Forecasts 299 Table 118 - Indicative Flat Forward Gold Prices 300 Table 119 - Indicative Flat Rate Collars 300 Table 120 - Project Sensitivities 301 Table 121 - Project Cashflow Summary 302 Table 122- Project Risk Assessment Summary 304 Table 123 - Combined North Deposit (Bai Go) & South Deposit (Bai Dat): Gold, Silver, Lead & Zinc Mineral Resources 305 Table 124- Combined North Deposit (Bai Go) & South Deposit (Bai Dat): Mineral Reserves 305 Table 125 - Phuoc Son 2007-2008 Regional Exploration Work Plan and Budget 309 Page 13 of Technical Report on Feasibility Studies for the Phuoc Son Gold Project Table 126 - Dak Sa 2007-2008 Exploration and Resource Definition Work Plan And Budget 310 Page 14 of Technical Report on Feasibility Studies for the Phuoc Son Gold Project 1.0 EXECUTIVE SUMMARY · The Phuoc Son property is located in the western highlands of Quang Nam Province, in Central Vietnam, some 8 kilometres (14.5 kilometres by road) northwest of the small town of Kham Duc and approximately 90 kilometres (140 kilometres by road) southwest of the coastal city of Da Nang. Phuoc Son Gold Company Limited (PSGC) owns 100% of the Phuoc Son property. The PSGC is owned 85% by New Vietnam Mining Corporation (NVMC), which is a wholly owned subsidiary of Olympus Pacific Minerals Inc. (Olympus). · Olympus Pacific Minerals has retained Terra Mining Consultants Ltd and Stevens & Associates (Terra Mining Consultants/Stevens & Associates), to compile this Technical Report on Feasibility Studies for the Phuoc Son Gold Project, to the standards of NI-43-101, in order to fulfill disclosure requirements. · Terra Mining Consultants/Stevens & Associates has audited the Mineral Resource estimate for the South Deposit (Bai Dat) and North Deposit (Bai Go) gold/silver/lead/zinc deposits (Dak Sa Deposits) in the Phuoc Son Gold Project, as prepared by Olympus and has validated the resulting block model tonnages and gold/silver/lead/zinc grades. Terra Mining Consultants/Stevens & Associates has classified the Resources using the C.I.M.M. standards (and equivalent Australasian Institute for Reporting of Mineral Resources and Ore Reserves [“JORC”] criteria and standards) as required by NI43-101. · The South Deposit (Bai Dat), North Deposit (Bai Go) and combined Mineral Resource estimates for the Phuoc Son Gold Project are shown in Table 1 – South Deposit (Bai Dat): Measured, Indicated & Inferred Gold-Silver-Lead-Zinc Mineral Resources, Table 2 – North Deposit (Bai Go): Measured, Indicated & Inferred Gold-Silver-Lead-Zinc Mineral Resources and Table 3 – Combined North & South Deposits: Measured, Indicated & Inferred Gold-Silver-Lead-Zinc Mineral Resources below. · Both the South Deposit (Bai Dat) and North Deposit (Bai Go) resource estimates are based on a 3.0 g/t Au cut-off. The South Deposit (Bai Dat) resource estimate is based on a 100 g/t Au top-cut, 130 g/t Ag top-cut, a 150,000 ppm (15%) Pb top-cut and a 140,000 ppm (14%) Zn top-cut. The Bai Go resource estimate is based on an 80 g/t Au top-cut, a 130 g/t Ag top-cut, a 120,000 ppm (12%) Pb top-cut and a 13,500 ppm (1.35%) Zn top-cut. The Measured & Indicated Resource Estimates includes the Proven and Probable Reserves listed further on in this section. Page 15 of Technical Report on Feasibility Studies for the Phuoc Son Gold Project Category Tonnes Au Ag Pb Zn (t) (g/t ) (g/t ) (%) (%) Measured 68,850 17.63 20.07 1.61 1.57 Indicated 258,690 12.66 13.55 0.86 0.93 Measured+Indicated 327,540 13.71 14.92 1.02 1.07 Inferred 112,200 8.89 9.89 0.69 0.58 Table 1 – South Deposit (Bai Dat): Measured, Indicated & Inferred Gold-Silver-Lead-Zinc Mineral Resources Category Tonnes Au Ag Pb Zn (t) (g/t ) (g/t ) (%) (%) Measured 94,470 9.20 23.52 2.03 0.11 Indicated 287,660 7.91 9.61 0.74 0.05 Measured+Indicated 382,130 8.23 13.05 1.06 0.07 Inferred 1,772,000 6.49 4.69 0.32 0.03 Table 2 – North Deposit (Bai Go): Measured, Indicated & Inferred Gold-Silver-Lead-Zinc Mineral Resources Category Tonnes Au Ag Pb Zn (t) (g/t ) (g/t ) (%) (%) Measured 163,320 12.76 22.07 1.86 0.72 Indicated 546,350 10.16 11.47 0.80 0.47 Measured+Indicated 709,670 10.76 13.91 1.04 0.53 Inferred 1,884,200 6.63 5.00 0.35 0.07 Table 3 – Combined North & South Deposits: Measured, Indicated & Inferred Gold-Silver-Lead-Zinc Mineral Resources · Terra Mining Consultants/Stevens & Associates is satisfied that the Olympus Mineral Resource and Mineral Reserves estimates are valid and accepts the results. · The South Deposit (Bai Dat), North Deposit (Bai Go) and combined diluted Mineral Reserve estimates for the Phuoc Son Gold Project are shown in Table 4 - South Deposit (Bai Dat): Diluted Proven & Probable Mineral Reserve, Table 5 - North Deposit (Bai Go): Diluted Proven & Probable Mineral Reserve and Table 6 – Combined North & South Deposits: Diluted Proven & Probable Mineral Reserve below. Page 16 of Technical Report on Feasibility Studies for the Phuoc Son Gold Project Category Tonnes Au Ag Pb Zn (t) (g/t ) (g/t ) (%) (%) Proven 88,490 13.14 15.17 1.22 1.19 Probable 341,520 9.30 9.97 0.63 0.69 Proven+Probable 430,010 10.09 11.04 0.75 0.79 Table 4 - South Deposit (Bai Dat): Diluted Proven & Probable Mineral Reserve Category Tonnes Au Ag Pb Zn (t) (g/t ) (g/t ) (%) (%) Proven 147,160 6.06 15.11 1.33 0.07 Probable 353,220 5.72 6.68 0.55 0.04 Proven+Probable 500,380 5.82 9.16 0.77 0.05 Table 5 - North Deposit (Bai Go): Diluted Proven & Probable Mineral Reserve Category Tonnes Au Ag Pb Zn (t) (g/t ) (g/t ) (%) (%) Proven 235,650 8.72 15.14 1.29 0.49 Probable 694,740 7.48 8.30 0.59 0.36 Proven+Probable 930,390 7.79 10.03 0.77 0.39 Table 6 – Combined North & South Deposits: Diluted Proven & Probable Mineral Reserve · The North Deposit (Bai Go) and South Deposit (Bai Dat) diluted reserve estimates are based on a 3 g/t stope cut-off; practical stope and ore development layout; and application of appropriate dilution factors. Any Inferred Resource blocks that cannot be practically separated out from the stope layout are included as waste dilution for the purposes of the reserve estimate, i.e. include volume/tonnage at zero grades. · Olympus have opted for a flow sheet strategy at the Dak Sa project which makes centrifugal gravity concentration and flotation the primary upgrade process with ILR. While this process is more complicated than traditional CIL it has been chosen to avoid potential environmental issues around large cyanide storage containment. In Terra Mining Consultants/Stevens & Associates’ opinion the process route is conservatively designed with a possible outcome that gold recovery will be less than if a traditional CIL process route had been chosen. It is recommended that during project implementation that the metallurgical optimisation program reviews recovery options that should also include the recovery of by product lead and zinc. Page 17 of Technical Report on Feasibility Studies for the Phuoc Son Gold Project It is noted that the upside potential of recovering lead and zinc has been purposely excluded from the process and metallurgical design until further physical and technical information is gathered to ensure that the best commercial option is used. · This Technical Report shows the project is robust financially with an indicative NPV range of $17.7 million to $21.5 million (7.5 to 10% discount rate) and an IRR of 27.9% at a gold price range between $US750 and $US1,050 per ounce during the project life, based on Macquarie Bank’s projections as detailed in Section 17.10. The payback period is 3.08 years. The sensitivity analysis (based on a 10% discount rate) shows that the project is most sensitive to the gold price and gold recovery grade. Dak Sa is relatively less sensitive to changes in capital or operating costs. The financial analysis presented in the feasibility document and reviewed in this report is a base case scenario developed around the current reserves, excluding silver and any lead or zinc credits. The modeled inferred resources at the South Deposit (Bai Dat) and North Deposit (Bai Go) amount to a further 1.88 million tonnes at a grade of 6.63g/t gold. There is an additional 173,000 tonnes of gold mineralization that is currently uncategorized as it does not meet the strict modeling parameters used in the resource estimation. · Given the geological continuity evident in the wide spaced drilling of the northern extensions of the North Deposit (Bai Go), Terra Mining Consultants/Stevens & Associates would expect that a portion of these inferred resources will be converted to measured and indicated in the current in fill drill programme. In addition the mineralization within the Dak Sa structure so far has dimensions of around 410 metres by 200 metres at South Deposit (Bai Dat) and 1000 metres by 600 metres at the North Deposit (Bai Go). Both deposits are open along strike and down dip. There is, in our opinion, a high probability that further mineralization will be discovered in the current exploration programmes within the Dak Sa Structure and other prospects within the Investment License. That being the case it is reasonable to assume that mining will continue beyond the current project life with the opportunity to increase gold production. · The Phuoc Son Gold Project is located on a plate tectonic zone known as the Phuoc Son Suture Zone ("PSZ”). This is probably one of the most important structural Page 18 of Technical Report on Feasibility Studies for the Phuoc Son Gold Project controls of gold metallogeny in Central Vietnam. The zone hosts other significant deposits including Olympus Pacific’s Bong Mieu project, located some 75 kilometres east-south-east of Phuoc Son, with announced resources of 833,500 ounces gold equivalent and the Sepon project of Oxiana Limited, located some 100 kilometres to the NNW in Laos, which currently has resources of 3.8 million ounces gold and 0.9 million tonnes of copper. · Exploration of the Property has revealed extensive hydrothermal gold and base metal mineralization related to the emplacement of high-level acid-intermediate intrusives. Numerous gold and polymetallic prospects with economic potential have been delineated within the property. · Terra Mining Consultants/Stevens & Associates have reviewed Olympus’ geological modeling procedures, sampling methods and approach, sample preparation facilities and procedures, assaying methods and quality assurance and quality control procedures. Terra Mining Consultants/Stevens & Associates have also independently verified representative data from these data sets and conclude that the procedures and protocols being followed by Olympus are to generally accepted industry standards. · Olympus has a vigorous and intensive exploration program in progress for Phuoc Son. The programs’ key objectives are to complete 25,000 metres of exploration and evaluation drilling at the Dak Sa deposits and undertake a further 13,000 metres of exploration drilling on currently untested prospects. This is to target 3 to 3.5 million tonnes of resources, complete development optimization and commence mine production by the end of 2009. This will entail expenditure of around $US 7.3 million for mine feasibility, resource definition, Dak Sa exploration and Phuoc Son regional exploration to the end of · Terra Mining Consultants/Stevens & Associates have reviewed the planned exploration and development programs and agree that the projects have merit and justify the programs and expenditure levels proposed. The programs are results dependant and may vary in detail as they advance. This is normal for exploration and development projects such as Phuoc Son. · Terra Mining Consultants/Stevens & Associates have reviewed the Dak Sa feasibility investigations, conducted site visits to the exploration sites, development site, and the exploration decline and inspected all the documentation and data associated with the feasibility investigations. The PSGC and Olympus personnel have taken a Page 19 of Technical Report on Feasibility Studies for the Phuoc Son Gold Project consistently conservative approach. Based on our observations and investigation of the technical information provided to and reviewed by us, Terra Mining Consultants/Stevens & Associates concludes that the development of the Dak Sa Mine is feasible. Page 20 of Technical Report on Feasibility Studies for the Phuoc Son Gold Project 2.0INTRODUCTION AND SCOPE 2.1Introduction Olympus Pacific Minerals Inc. ("Olympus") is a Canadian Business Corporation continued under the Canadian Business Corporations Act and is listed on the TSX Stock Exchange under the trading symbol OYM, on the Frankfurt Stock Exchange under trading symbol OP6, and also in the United States on the ‘Over the Counter Bulletin Board’ (OTCBB) under the ticker symbol OLYMF. Its head office is located in Toronto, Canada. Olympus has been active in Vietnam since the mid-1990s on its own account and through associated companies Bong Mieu Holdings Ltd ("BMH") and New Vietnam Mining Corporation ("NVMC") and maintains a substantial office in Da Nang in central Vietnam. NVMC is responsible for the Phuoc Son property and BMH for the Bong Mieu property; another advanced gold project located some 70 kilometres east of Phuoc Son. Olympus began managing the work programs on the Phuoc Son property in 1998 and has worked it more or less continuously since then. 2.2Terms Of Reference Stevens & Associates and Terra Mining Consultants Ltd (Terra Mining Consultants/Stevens & Associates) have been retained by Olympus to carry out an independent technical review and compilation of the feasibility investigations for the development of the Phuoc Son gold deposits (the "Property") and produce this technical report. The technical review updates the project, and in particular audits and reclassifies the Mineral Resource and Mineral Reserve estimates for the South (Bai Dat) and North (Bai Go) Deposits up to 31 January 2008. Additionally, it reviews all the other aspects of the project. This report sets out the results of: · A review and update of all available project data, including the technical review completed in January 2004 by Watts, Griffis and McOuat that was prepared in compliance with the standards of National Instrument 43-101; · Site visits to the project and Da Nang head office by Stevens and Associates and Terra Mining Consultants from 4 August to 11 August 2007, 5 to 18 September 2007, 17 to 31 November 2007 and from 9 February to 28 February 2008. · Reviewing all historic and recent exploration data including that generated by Olympus to date – cut-off date for data and information is 31 January 2008; Page 21 of Technical Report on Feasibility Studies for the Phuoc Son Gold Project · Updating the audit by SA/TMC in their report entitled “Preliminary Assessment of the Phuoc Son Project, Quang Nam Province, Vietnam” dated December 2007 of the Mineral Resource estimate for South Deposit (Bai Dat) and North Deposit (Bai Go) prepared in-house by Olympus and to reclassify this estimate to meet Canadian reporting standards; · Reviewing other relevant data including metallurgical factors and other work or studies completed at the time this review was undertaken; and · Carrying out a review of the Olympus 2007/08 work plan and budget. This technical review and report were carried out and prepared in compliance with the standards of National Instrument 43-101 ("NI43-101") in terms of structure and content and the Mineral Resource audit was carried out in accordance with the provisions of NI43-101 guidelines, and the Council of the Canadian Institute of Mining, Metallurgy and Petroleumdefinitions ("C.I.M.M.
